Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2022 has been entered.
 
Detailed Action
	This action is in response to the papers filed July 15, 2022. 

Election/Restrictions
Applicant has elected without traverse the following species, wherein:
i) alternative additional genetic modification is disrupted TRAC and B2M, as recited in Claims 2 and 48; 
ii) alternative antigen to which the CAR ectodomain binds CD19, as recited in Claims 5, 20, 51, 54, 66, and 100; and 
iii) alternative CAR SEQ ID NO is SEQ ID NO: 149 (anti-CD19 CAR), as recited in Claims 162 and 168, concordant with the above-elected antigen to which the CAR ectodomain binds.

Amendments
           Applicant's response and amendments, filed July 15, 2022, is acknowledged. Applicant has cancelled Claims 3, 11-13, 17-19, 23-42, 44-46, 49, 57-59, 63-65, 69-80, 82-83, 85-92, 96, 101, 104-110, 112-114, 116-121, 123-161, 163-167, and 169-181, withdrawn Claims 8-10, 14-16, 43, 54-56, and 60-62, and amended Claims 1, 4-5, 47, 50, 111, 115, and 122. 
Claims 1-2, 4-10, 14-16, 20-22, 43, 47-48, 50-56, 60-62, 66-68, 81, 84, 93-95, 97-100, 102-103, 111, 115, 122, 162, and 168 are pending.
	Claims 8-10, 14-16, 43, 54-56, and 60-62 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-2, 4-7, 20-22, 47-48, 50-53, 66-68, 81, 84, 93-95, 97-100, 102-103, 111, 115, 122, 162, and 168 are under consideration. 
	
Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/826,600 filed on March 29, 2019, 62/773,658 filed on November 30, 2018, 62/756,643 filed on November 7, 2018, 62/701,340 filed on July 20, 2018, and 62/670,417 filed on May 11, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Allowable Subject Matter
1. 	Claims 93-94 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to Claim 93, the claim recites six specific indel SEQ ID NO mutations in the B2M gene (see specification, page 133, Summary of Sequences). Said indels are considered adequately described, and appear to be free of the prior art. 
B2M exon 1 indels
cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga
cgtggccttagctgtgctcgcgctactctctctttctg--tggcctggaggctatccagcgtga
cgtggccttagctgtgctcgcgctactctctctttctg-----cctggaggctatccagcgtga
cgtggccttagctgtgctcgcgctactctctctttc------gcctggaggctatccagcgtga
cgtggccttagctgtgctcgcgctactctctctttc---------tggaggctatccagcgtga
cgtggccttagctgtgctcgcgcta-----------------------------tccagcgtga           

Poirot et al (U.S. 2017/0016025) disclose TALEN nuclease that targets a sequence of B2M, said target site being substantially the same target site as per the recited B2M indel mutations, as shown below: 
Poirot et al
CGTGGCCTTAGCTGTGCTCGCGCTACTCTCTCTTTCTGG----CCTGGAGGCTA
Cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga
	Instant B2M indel
While Poirot et al disclose the B2M disruptions may be made using the TALEN or CRISPR/Cas system [0057], Poirot et al do not disclose the sequence of the corresponding guide RNA(s), and thus do not reasonably lead or suggest the instantly recited B2M indel mutations. 

Mandal et al (Cell Stem Cell 15: 643-652, 2014) is considered relevant prior art for having taught the use of the CRISPR/Cas9 system to inactivate or disrupt B2M, said guide RNAs targeting exon 1 of B2M (Figure 1a). Mandal et al tested the single guide RNAs in T cells (pg 644, col. 1). Mandal et al taught, for example, B2M guide RNAs cr1, cr5, cr2, and cr4, whose nucleotide sequence aligns with a part the instant B2M indel sequence created in B2M exon 1, as shown below: 

cr1: GATGTCTCGCTCCGTGGCCT
                 cgtggccttagctgtgctcgcgctactctctctttctggatagcct

cr5: CACAGCTAAGGCCACGGAGC, whose reverse-complement is:
GCTCCGTGGCCTTAGCTGTG 
    Cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatcca

cr2:            CTCGCGCTACTCTCTCTTTC
cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga

cr4:CCAGAAAGAGAGAGTAGCGC, whose reverse-complement is: 
                   GCGCTACTCTCTCTTTCTGG
cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga

cr13:                GCTACTCTCTCTTTCTGG----CC
cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga

cr3: GACTCACGCTGGATAGCCTC whose reverse-complement is: 
                                          GAGGCTATCCAGCGTGA
cgtggccttagctgtgctcgcgctactctctctttctggatagcctggaggctatccagcgtga

	However, Mandal et al do not teach or fairly suggest the instantly recited B2M indel sequences. Furthermore, because the individual guide RNAs appeared to have lower B2M deletion efficiency in the T cells, as compared to the HEK cells (e.g. Figure 1F), Mandal et al taught combining two B2M guide RNAs in order to efficiently achieve B2M deletion in the T cells (pg 644, col. 2, “six dual gRNA combinations targeting B2M….were introduced in CD4+ T cells together with Cas9”). Thus, while an appropriate B2M guide RNA was previously known, including, more specifically, cr4, it appears that Mandal et al teach away from the instant claim apparently achieved using a single guide RNA, and instead suggest the use of dual guide RNA combinations, which would create larger B2M deletions. 

With respect to Claim 94, the claim recites six specific indel mutations in the CD70 gene (see specification, page 152, Summary of Sequences). Said indels are considered adequately described, and appear to be free of the prior art. 

CD70 exon 1 indels
cacaccacgaggcagatcaccaagcccgcgaaccaatgggaccaaagcagcccgcaggacg  
cacaccacgaggcagatcaccaagcccgcg--ccaatgggaccaaagcagcccgcaggacg
cacaccacgaggcagatcaccaagcccgc--accaatgggaccaaagcagcccgcaggacg
cacaccacgaggcagatcaccaagcccgcg---caatgggaccaaagcagcccgcaggacg
cacaccacgaggcagatcacc-------------aatgggaccaaagcagcccgcaggacg
cacaccacgaggcagatcacca--------------------------agcccgcaggacg

Claim Rejections - 35 USC § 101
2. 	Applicant has argued (papers filed February 15, 2022) that the law excludes patent eligibility of human organisms; however, it does not exclude patent eligibility of engineered human cells or cell populations, which the Examiner finds persuasive. The claims are not directed to a human organism, but rather to a population of genetically engineered cells, even though the genetically engineered cells may be administered to a human and reside, for some period of time, in said human. 

Claim Rejections - 35 USC § 112
3. 	The prior rejection of Claim(s) 82-83 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s cancellation of the claims, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 102
4. 	The prior rejection of Claim(s) 1-2, 5-7, 47-48, 51-53, 81-84, 97-100, 102-103, and 122 under 35 U.S.C. 102(a)(1) as being anticipated by Duchateau et al (WO 15/121454; of record in IDS) is withdrawn in light of Applicant’s amendment to the independent claims to recite the negative limitation wherein the engineered T cell does not express a CAR that binds to CD70, a limitation Duchateau et al do not disclose. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5. 	Claims 1-2, 5-7, 47-48, 51-53, 81-84, 97-100, 102-103, and 122 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ichim et al (U.S. 2017/0304418; published October 26, 2017; filed April 21, 2017; of record) in view of Duchateau et al (WO 15/121454; of record in IDS) and Izawa et al (J. Exp. Medicine 214(1): 73-89, 2017; available online December 23, 2016; of record). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 1, 47, and 122, Ichim et al is considered relevant prior art for having disclosed engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor (CAR) [0226] that does not bind CD70 (Ichim et al do not disclose a CD70 CAR, but rather said CAR recognizes, e.g. CD19 [0245, 265]), wherein said engineered T cells may be further engineered with RNA interference directed to a target gene, e.g. CD70 [0299-300] so as to augment in vivo persistence of T cells. 

Ichim et al do not disclose the engineered T cells comprise a disrupted CD70 gene. 
However, prior to the effective filing date of the instant application, Duchateau et al is considered relevant prior art for having disclosed a method of disrupting the CD70 gene in engineered T cells comprising a chimeric antigen receptor (e.g. pg 43, lines 25-28), whereby inactivating the gene includes the creation of specific gene knockouts (pg 11, lines 3-13). 
Izawa et al is considered relevant prior art for having taught inactivation of CD70 in lymphoblastoid cells obtained from human patients using the CRISPR/Cas9 system (pg 78, col. 2-pg 79, col. 1, joining ¶; CRISPR-Cas9 constructs containing RNA guides targeting exon 3 of CD70). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, immunology, and methods of treating cancer. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first means of inactivating or decreasing expression of CD70 in an engineered CAR T cell, e.g. RNA interference, as disclosed by Ichim et al, with a second means of inactivating or decreasing expression of CD70 in an engineered CAR T cell, to wit, knockout or disruption of the CD70 gene, as disclosed by Duchateau et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first means of inactivating or decreasing expression of CD70 in an engineered CAR T cell, e.g. RNA interference, with a second means of inactivating or decreasing expression of CD70 in an engineered CAR T cell, to wit, knockout or disruption of the CD70 gene, because those of ordinary skill in the art previously recognized the scientific and technical concepts that RNA interference is only temporary, but gene inactivation via knockout or disruption would permanently render the host cell CD70-negative. Duchateau et al disclosed CAR T cells may comprise CD70 gene disruption, and thus such was a known concept. Izawa et al successfully demonstrated using the CRISPR/Cas system to inactivate CD70 gene in primary human lymphoid cells. Blocking the expression of endogenous CD70 in the CAR T cells was recognized to augment in vivo persistence of T cells, regardless of the target tumor antigen recognized by the CAR (Ichim et al), as expression of endogenous CD70 on the CAR T cells was recognized to lead to their depletion in vivo (Duchateau et al, pg 10, lines 28-29).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 5 and 51, Ichim et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0254, 265].
With respect to Claims 6-7 and 52-53, Ichim et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0256].
With respect to Claim 97, Ichim et al disclosed a method comprising administering to a subject the population of engineered T cells [0055], e.g. “adoptive immunotherapy” [0073].
Duchateau et al disclosed a method comprising administering to a subject the population of engineered T cells (e.g. pg 20, lines 20-24; pg 41, lines 14-26). 
With respect to Claim 98, Ichim et al disclosed wherein the engineered T cells are engineered human T cells [0296].
Duchateau et al disclosed wherein the engineered T cells are engineered human T cells (e.g. pg 28, lines 21-28; pg 97, line 8, “human T-cells”).
Izawa et al taught wherein the engineered PBMCs are human cells (pg 78, col. 2). 
With respect to Claim 99, Ichim et al disclosed wherein the subject has a cancer [0055].
Duchateau et al disclosed wherein the subject has a cancer (e.g. pg 4, lines 24-26).
With respect to Claim 102-103, Ichim et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0055].
Duchateau et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy (e.g. pg 111, elements 33-37), wherein solid tumors may be, e.g. lung tumor (Table 10).
With respect to Claim 100, Ichim et al disclosed wherein the cancer expresses CD19 [0265].
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
With respect to Claims 81 and 84, Duchateau et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 22, Table 2, SEQ ID NO:133). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that replacing the anti-CD70 CAR in the CAR-T cells disclosed in Duchateau with a CAR that does not bind CD70 would have made the knock-out of CD70 unnecessary and thus defeat the purpose of Duchateau. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ichim et al disclosed silencing CD70 in CAR T cells via siRNA. Duchateau et al is considered relevant prior art for having disclosed knocking out the CD70 gene in CAR T cells instead of gene silencing via inhibitory RNA, such as siRNA. Izawa et al taught inactivation of CD70 using the CRISPR/Cas system. Thus, those of ordinary skill in the art previously recognized the ability to inactivate the artisan’s target gene, including CD70 (Izawa et al; Duchateau et al), using the CRISPR/Cas system (Izawa et al; Duchateau et al), including in CAR T cells (Duchateau et al).

Applicant argues that Duchateau provides no evidence showing that knocking out CD70 would benefit CAR-T cells that do not express an anti-CD70 CAR
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that knocking out CD70 would benefit CAR-T cells that do not express an anti-CD70 CAR, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applicant is respectfully reminded that the cited references should not be read in a vacuum. The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Ichim et al disclosed wherein said engineered T cells may be further engineered with RNA interference directed to a target gene, e.g. CD70 [0299-300] so as to augment in vivo persistence of T cells. 
Srinivasan et al (of record) disclosed that genetic knockdown of CD70 in the CAR T cells is an important consideration to prevent T cell differentiation and prolong persistence in vivo ([0288]; as disclosed in provisional application 62/625,009, pg 77, lines 23-26).
Further still, Yang et al (Leukemia 28: 1872-1884, 2014) is considered relevant prior art for having taught that upregulation of CD70 is a marker of effector T cell exhaustion, inhibiting effector function against tumors (Abstract). Yang et al taught the use of CD70 siRNA (pg 1873, col. 1) to generate CD70- CD4+ T cells (e.g. pg 1877, col. 1). Yang et al taught that CD70+ T cells acquire more pro-apoptotic markers and are more susceptible to activation-induced cell death than CD70- T cells (pg 1882, col. 2). CD70 is an exhaustion marker, as is PD-1 and TIM-3 (pg 1877, col. 1). 
Kenderian et al (Blood 126(23): 852, December 3, 2015) is considered relevant prior art for having taught that CAR T cells are subject to exhaustion, limiting their efficiency to treat cancers such as leukemia. However, blocking an immune checkpoint molecule, e.g. PD-1 or TIM-3 improves CAR T cell effector functions, leading to enhanced efficacy in vitro and in vivo. 
Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art had plenty of motivating reasons for wanting to downregulate and/or inactivate CD70 in immune effector cells, including CAR T cells.

Applicant argues that Paragraph [0300] provides a long list of molecules associated with induction of apoptosis, among which CD70 is listed as a mere example.
Applicant’s argument(s) has been fully considered, but is not persuasive. The list of [300] is not so great to prohibit the ordinary artisan from envisioning CD70 as an embodiment. That CD70 is disclosed within the genus does not negate the fact that CD70 was specifically disclosed.
	 
Applicant argues that Ichim provides no evidence showing any benefit of inhibiting CD70 expression via RNA interference in T cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).
A reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill in the art could have combined the publication's description of the invention with his [or her] own knowledge to make the claimed invention." In re Donohue, 766 F.2d 531, 226 USPQ 619 (Fed. Cir. 1985). RNA interference technology is an old art, as evidenced by Agrawal et al (Microbiol. & Mol. Biol. Reviews 67(4): 657-685, 2003), a review article published 15 years prior to the effective filing date of the instant application. 
Thus, no undue experimentation is required.

Applicant argues that Ichim also does not teach or suggest knocking out the CD70 gene.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Duchateau et al disclosed knocking out the CD70 gene.

Applicant argues secondary consideration that CD70 in CAR-T cells expressing an anti-CD33 CAR unexpectedly reduced the fratricide effect observed in anti-CD33 CAR-T cells, which also express CD33.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant independent claims are not limited in scope to chimeric antigen receptors that recognize an antigen also expressed on T cells, thereby reducing fratricide effect. 
	 
Applicant argues secondary consideration that CD70 knockout enhanced in vitro proliferation of CAR-T cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that CD70 knockout enhanced in vitro proliferation of CAR-T cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Blocking the expression of endogenous CD70 in the CAR T cells was recognized to augment in vivo persistence of T cells, regardless of the target tumor antigen recognized by the CAR (Ichim et al), as expression of endogenous CD70 on the CAR T cells was recognized to lead to their depletion in vivo (Duchateau et al, pg 10, lines 28-29).

Applicant argues secondary consideration that CD70 knockout enhanced in vitro durability and potency of CAR-T cells.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that CD70 knockout enhanced in vitro durability and potency of CAR-T cells, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Blocking the expression of endogenous CD70 in the CAR T cells was recognized to augment in vivo persistence of T cells, regardless of the target tumor antigen recognized by the CAR (Ichim et al), as expression of endogenous CD70 on the CAR T cells was recognized to lead to their depletion in vivo (Duchateau et al, pg 10, lines 28-29). 

Applicant argues secondary consideration that CD70 knockout enhanced CAR-T cell cytotoxicity upon serial rechallenge.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that CD70 knockout enhanced CAR-T cell cytotoxicity upon serial rechallenge, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Instant claims do not require the CAR-T cells to be serially rechallenged. Blocking the expression of endogenous CD70 in the CAR T cells was recognized to augment in vivo persistence of T cells, regardless of the target tumor antigen recognized by the CAR (Ichim et al), as expression of endogenous CD70 on the CAR T cells was recognized to lead to their depletion in vivo (Duchateau et al, pg 10, lines 28-29). 
	 
Applicant argues secondary consideration that CD70 knockout improved in vivo CAR-T cell efficacy as observed in tumor mouse models.
Applicant’s argument(s) has been fully considered, but is not persuasive. Blocking the expression of endogenous CD70 in the CAR T cells was recognized to augment in vivo persistence of T cells, regardless of the target tumor antigen recognized by the CAR (Ichim et al), as expression of endogenous CD70 on the CAR T cells was recognized to lead to their depletion in vivo (Duchateau et al, pg 10, lines 28-29). Thus, such in vivo improved efficacy is not considered to be a surprising or unexpected result.

6. 	Claims 5-7, 20-22, 51-53, 66-68, 97-100, 102-103, 162, and 168 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ichim et al (U.S. 2017/0304418; published October 26, 2017; filed April 21, 2017; of record) in view of Duchateau et al (WO 15/121454; of record in IDS) and Izawa et al (J. Exp. Medicine 214(1): 73-89, 2017; available online December 23, 2016; of record), as applied to Claims 1-2, 5-7, 47-48, 51-53, 81-84, 97-100, 102-103, and 122 above, and in further view of Kochenderfer et al (U.S. 2017/0107286; published April 20, 2017; filed December 1, 2016; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Ichim et al, Duchateau et al, nor Izawa et al teach/disclose wherein the CD19 CAR comprises the amino acid sequence of SEQ ID NO:149 (Claims 162 and 168), which comprises a VH CDR of SEQ ID NO:152 and a VL CDR of SEQ ID NO:153 (Claims 20-21 and 65-66), present in the scFv of SEQ ID NO:151 (Claims 22 and 68). 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 20-22, 66-68, 162, and 168, Kochenderfer et al is considered relevant prior art for having disclosed engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor comprising an ectodomain that binds CD19, wherein said CAR has an amino acid sequence (SEQ ID NO:6) that is 100% identical to the amino acid sequence of SEQ ID NO:149, which comprises a VH CDR of SEQ ID NO:152 and a VL CDR of SEQ ID NO:153, present in the scFv of SEQ ID NO:151 (Table 1; search results available in SCORE). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first CD19 CAR, as disclosed by Ichim et al, with a second CD19 CAR comprising the amino acid sequence of SEQ ID NO:149, as disclosed by Kochenderfer et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first CD19 CAR with a second CD19 CAR comprising the amino acid sequence of SEQ ID NO:149 because Kochenderfer et al previously successfully reduced to practice expression of a CD19 CAR comprising the amino acid sequence of SEQ ID NO:149, whereby said CD19 CAR T cells proliferated when stimulated with CD19-expressing target cells, and exhibited CD19-specific cytokine production, degranulation, and proliferation [0107-108].
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 5 and 51, Ichim et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0254, 265].
Kochenderfer et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0056].
With respect to Claims 6-7 and 52-53, Ichim et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0256].
Kochenderfer et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0020, 24].
With respect to Claim 97, Ichim et al disclosed a method comprising administering to a subject the population of engineered T cells [0055], e.g. “adoptive immunotherapy” [0073].
Duchateau et al disclosed a method comprising administering to a subject the population of engineered T cells (e.g. pg 20, lines 20-24; pg 41, lines 14-26). 
Kochenderfer et al disclosed a method comprising administering to a subject the population of engineered T cells [0056-57].
With respect to Claim 98, Ichim et al disclosed wherein the engineered T cells are engineered human T cells [0296].
Duchateau et al disclosed wherein the engineered T cells are engineered human T cells (e.g. pg 28, lines 21-28; pg 97, line 8, “human T-cells”).
Izawa et al taught wherein the engineered PBMCs are human cells (pg 78, col. 2). 
Kochenderfer et al disclosed wherein the engineered T cells are engineered human T cells [0054].
With respect to Claim 99, Ichim et al disclosed wherein the subject has a cancer [0055].
Duchateau et al disclosed wherein the subject has a cancer (e.g. pg 4, lines 24-26).
Kochenderfer et al disclosed wherein the subject has a cancer [0056].
With respect to Claim 102-103, Ichim et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0055].
Duchateau et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy (e.g. pg 111, elements 33-37), wherein solid tumors may be, e.g. lung tumor (Table 10).
Kochenderfer et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0056].
With respect to Claim 100, Ichim et al disclosed wherein the cancer expresses CD19 [0265].
Kochenderfer et al disclosed wherein the cancer expresses CD19 [0056].
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
With respect to Claims 81 and 84, Duchateau et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 22, Table 2, SEQ ID NO:133). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
With respect to Claims 20-22, 66-68, 162, and 168, Kochenderfer et al disclosed engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor comprising an ectodomain that binds CD19, wherein said CAR has an amino acid sequence (SEQ ID NO:6) that is 100% identical to the amino acid sequence of SEQ ID NO:149, which comprises a VH CDR of SEQ ID NO:152 and a VL CDR of SEQ ID NO:153, present in the scFv of SEQ ID NO:151 (Table 1; search results available in SCORE). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

7. 	Claims 2, 4-7, 48, 50-53, 81, 84, 95, 97-100, 102, 111, and 115 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ichim et al (U.S. 2017/0304418; published October 26, 2017; filed April 21, 2017; of record) in view of Duchateau et al (WO 15/121454; of record in IDS), Izawa et al (J. Exp. Medicine 214(1): 73-89, 2017; available online December 23, 2016; of record), and Kochenderfer et al (U.S. 2017/0107286; published April 20, 2017; filed December 1, 2016; of record), as applied to Claims 1-2, 5-7, 20-22, 47-48, 51-53, 66-68, 81-84, 97-100, 102-103, 122, 162, and 168 above, and in further view of Eyquem et al (Nature 543: 113-117; available online February 22, 2017; of record), Poirot et al (U.S. 2017/0016025; published January 19, 2017; filed September 6, 2016; of record), and Srinivasan et al (U.S. 2019/0233538; priority to 62/625,009 filed on February 1, 2018; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
	Neither Duchateau et al, Ichim et al, Izawa et al, nor Kochenderfer et al disclose wherein the disrupted TRAC gene comprises the nucleic acid encoding the CAR. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 2, 4, 48, 50, 111, and 115, Eyquem et al is considered relevant prior art for having taught engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor, wherein said nucleic acid is inserted into the TRAC gene, thereby disrupting said TRAC gene (Figure 1a). Eyquem et al taught that introducing the [CD19-specific] CAR to the T-cell receptor α constant (TRAC) locus not only results in uniform CAR expression in human peripheral blood T cells, but also enhances T-cell potency, with edited cells vastly outperforming conventionally generated CAR T cells in a mouse model of acute lymphoblastic leukaemia. Targeting the CAR to the TRAC locus averts tonic CAR signaling and establishes effective internalization and re-expression of the CAR following single or repeated exposure to antigen, delaying effector T-cell differentiation and exhaustion. (Abstract).
Similarly, Poirot et al is considered relevant prior art for having disclosed engineered CAR T cell comprise disruption in both TRAC gene and B2M gene ([0175], “[b2m]-[TCR]-“), wherein the B2M gene may be inactivated or disrupted using, e.g. CRISPR/Cas9 system [0057], and wherein the TRAC gene may be inactivated or disrupted using, e.g. CRISPR/Cas9 system [0082-83]. Poirot et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 17, Table 2, SEQ ID NO:39). The ordinary artisan would immediately recognize that using the CRISPR/Cas9 system to inactivate or disrupt a B2M and/or TRAC gene necessitates the step of introducing into said T cells the Cas9 nuclease, a guide RNA that targets said B2M gene, and a guide RNA that targets said TRAC gene. 
Similarly, Srinivasan et al is considered relevant prior art for having disclosed therapeutic engineered immune cell, e.g. cytotoxic T cells [0073], comprising the chimeric antigen receptor may further comprise disruptions in the CD70 gene and/or the TCRalpha (syn. TRAC) gene, said disruptions being achieved via the CRISPR/Cas system [0074]; as disclosed in provisional application 62/625,009, pg 13, lines 21-26). Srinivasan et al disclosed, for example, genetically modifying human T cell (Jurkat) to knockout endogenous CD70 gene using the CRISPR/Cas9 system (Example 2, [0437, 440-441]; as disclosed in provisional application 62/625,009, pg 114, lines 3-4). Srinivasan et al disclosed the human Jurkat T cells with a CD70 gene knockout were further modified to comprise a chimeric antigen receptor. Srinivasan et al disclosed the donor template nucleic acid comprises homology arms homologous to the edited TRAC or CD70 loci [0280-282].
Srinivasan et al disclosed that genetic knockdown of CD70 in the CAR T cells is an important consideration to prevent T cell differentiation and prolong persistence in vivo ([0288]; as disclosed in provisional application 62/625,009, pg 77, lines 23-26).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the CAR T cells of Ichim et al to comprise inserting the nucleic acid encoding the CAR into the TRAC gene, thereby disrupting the TRAC gene, as taught by Eyquem et al, with a reasonable expectation of success because Eyquem et al successfully reduced to practice the targeted insertion of the CAR nucleic acid into the TRAC gene, e.g. using the CRISPR/Cas9 system (Figure 1a), the artisan being motivated to do so because Eyquem et al taught that introducing the [CD19-specific] CAR to the T-cell receptor α constant (TRAC) locus not only results in uniform CAR expression in human peripheral blood T cells, but also enhances T-cell potency, with edited cells vastly outperforming conventionally generated CAR T cells in a mouse model of acute lymphoblastic leukaemia. Targeting the CAR to the TRAC locus averts tonic CAR signaling and establishes effective internalization and re-expression of the CAR following single or repeated exposure to antigen, delaying effector T-cell differentiation and exhaustion. (Abstract).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the CAR T cells of Ichim et al and/or Eyquem et al comprising a disruption in the TRAC gene or a disruption in the B2M gene to comprise a disruption in both the TRAC gene and the B2M gene, as disclosed by Poirot et al, with a reasonable expectation of success because Poirot et al disclosed that disrupting both the TRAC gene and the B2M gene is an effective strategy to engineer allogeneic T cells for therapeutic transplantation, reducing the risk of graft versus host disease and rejection by the host’s immune system [0011, 76, 81-82]. The engineered T cells are suitable for allogenic immunotherapy, and creates an “off-the-shelf” therapeutic product in the treatment or prevention of cancer [0032, 213]. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to arrive at a method of making CAR T cells comprising a disruption in a CD70 gene to comprise the step of introducing into said T cells a RNA-guided nuclease, to wit, a Cas9 nuclease, a guide RNA targeting a CD70 gene, a vector comprising a donor template that comprises a nucleic acid encoding the artisan’s CAR, a guide RNA targeting a TRAC gene, and a guide RNA targeting a B2M gene with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would have been motivated to combine the steps of introducing into said T cells a RNA-guided nuclease, to wit, a Cas9 nuclease, a guide RNA targeting a CD70 gene, a vector comprising a donor template that comprises a nucleic acid encoding the artisan’s CAR, a guide RNA targeting a TRAC gene, and a guide RNA targeting a B2M gene when making an engineered CAR T cell comprising a disruption in a CD70 gene, a disruption in a TRAC gene and/or a disruption in a B2M gene because Duchateau et al disclosed that both the CD70 gene and TRAC gene may be inactivated or disrupted using the CRISPR/Cas9 system, both Eyquem et al and Poirot et al taught/disclosed that both the TRAC gene and/or B2M gene may be inactivated or disrupted using the CRISPR/Cas9 system, and Srinivasan et al successfully demonstrated a reduction to practice of genetically modifying human T cells to knockout endogenous CD70 gene using the CRISPR/Cas9 system.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claims 5 and 51, Ichim et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0254, 265].
Kochenderfer et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0056].
Eyquem et al taught wherein the CAR comprises an ectodomain that binds CD19 (entire paper).
Poirot et al disclosed wherein the CAR comprises an ectodomain that binds CD19 [0144].
With respect to Claims 6-7 and 52-53, Ichim et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0256].
Kochenderfer et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0020, 24].
Eyquem et al taught wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv (Materials and Methods, “CAR comprises a single chain variable fragment 19scFv specific for the human CD19”).
Poirot et al disclosed wherein the ligand binding domain of the CAR may be from an antibody, in particular a scFv [0144].
With respect to Claim 97, Ichim et al disclosed a method comprising administering to a subject the population of engineered T cells [0055], e.g. “adoptive immunotherapy” [0073].
Duchateau et al disclosed a method comprising administering to a subject the population of engineered T cells (e.g. pg 20, lines 20-24; pg 41, lines 14-26). 
Kochenderfer et al disclosed a method comprising administering to a subject the population of engineered T cells [0056-57].
Eyquem et al taught a method comprising administering to a subject the population of engineered T cells (Materials and Methods, Mouse systemic tumour model).
Poirot et al disclosed a method comprising administering to a subject the population of engineered T cells [0143]. 
With respect to Claim 98, Ichim et al disclosed wherein the engineered T cells are engineered human T cells [0296].
Duchateau et al disclosed wherein the engineered T cells are engineered human T cells (e.g. pg 28, lines 21-28; pg 97, line 8, “human T-cells”).
Izawa et al taught wherein the engineered PBMCs are human cells (pg 78, col. 2). 
Kochenderfer et al disclosed wherein the engineered T cells are engineered human T cells [0054].
Eyquem et al taught wherein the engineered T cells are engineered human T cells (e.g. Abstract, “human…T cells”).
Poirot et al disclosed wherein the engineered T cells are engineered human T cells [0091].
Srinivasan et al disclosed wherein the engineered T cells are engineered human T cells (e.g. [0449], “primary human T cells”; as disclosed in provisional application 62/625,009, pg 117, line 20).
With respect to Claim 99, Ichim et al disclosed wherein the subject has a cancer [0055].
Duchateau et al disclosed wherein the subject has a cancer (e.g. pg 4, lines 24-26).
Kochenderfer et al disclosed wherein the subject has a cancer [0056].
Eyquem et al taught wherein the subject has a cancer (Materials and Methods, Mouse systemic tumour model).
Poirot et al disclosed wherein the subject has a cancer [0145].
Srinivasan et al disclosed wherein the subject has a cancer (e.g. [0081]; as disclosed in provisional application 62/625,009, pg 14, lines 21-24).
With respect to Claim 102-103, Ichim et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0055].
Duchateau et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy (e.g. pg 111, elements 33-37), wherein solid tumors may be, e.g. lung tumor (Table 10).
Kochenderfer et al disclosed wherein the cancer is, e.g. solid tumors such as lung cancer or hematological disorders such as leukemia [0056].
Eyquem et al taught wherein the cancer is, e.g. hematological disorders such as leukemia (pg 114, col. 1, NALM-6 leukemia).
Poirot et al disclosed wherein the cancer is, e.g. hematological disorders such as leukemia [0145].
Srinivasan et al disclosed wherein the cancer is a solid tumor malignancy or a hematological malignancy, e.g. lymphoma or lung cancer (e.g. [0081]; as disclosed in provisional application 62/625,009, pg 14, lines 21-24).
With respect to Claim 100, Ichim et al disclosed wherein the cancer expresses CD19 [0265].
Kochenderfer et al disclosed wherein the cancer expresses CD19 [0056].
Eyquem et al taught wherein the cancer expresses CD19 (e.g. Figure 1 legend, “Tumor (GFP+, CD19+). 
Poirot et al disclosed wherein the cancer expresses CD19 [0145].
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to make them allogeneic, especially by deleting genes involved in self-recognition, such as components of TCR (pg 4, lines 18-20), more specifically TCRalpha (syn. TRAC) (e.g. pg 21, lines 17-19), thereby improving engraftment of the engineered T cells. 
Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted TRAC gene (Figure 1a). 
Poirot et al disclosed wherein the CAR T cells are engineered to comprise a disrupted TRAC gene [0082-83].
Srinivasan et al disclosed therapeutic engineered immune cell, e.g. cytotoxic T cells [0073], comprising the chimeric antigen receptor may further comprise disruptions in the CD70 gene and/or the TCRalpha (syn. TRAC) gene, said disruptions being achieved via the CRISPR/Cas system ([0074]; as disclosed in provisional application 62/625,009, pg 13, lines 21-26).
With respect to Claims 2 and 48, Duchateau et al disclosed wherein the engineered T cells may be further engineered to comprise inactivation of B2M (pg 110, element 19).
Eyquem et al taught wherein the CAR T cells are engineered to comprise a disrupted B2M gene (Figure 3b). 
Poirot et al disclosed wherein the CAR T cells are engineered to comprise a disrupted B2M gene [0057].
With respect to Claims 81 and 84, Duchateau et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 22, Table 2, SEQ ID NO:133). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
Poirot et al disclosed a CRISPR/Cas system guide RNA directed to a TRAC target sequence that is 100% identical to the target sequence of instant SEQ ID NO:86 (pg 17, Table 2, SEQ ID NO:39). Thus, absent objective evidence to the contrary, the CRISPR/Cas system using a guide RNA that specifically targets instantly recited SEQ ID NO:86 will inherently and naturally create a deletion in the TRAC gene, said deletion being 15-30 nucleotides in length, including 20 nucleotides in length (as disclosed in the instant specification, pg 25, lines 2-11). 
Srinivasan et al disclosed wherein the TCRalpha (syn. TRAC) gene disruptions are achieved via the CRISPR/Cas system ([0074]; as disclosed in provisional application 62/625,009, pg 13, lines 21-26), whereby those of ordinary skill in the art immediately recognize and understand that the CRISPR/Cas system naturally yields deletions relative to unmodified T cells.
With respect to Claims 20-22, 66-68, 162, and 168, Kochenderfer et al disclosed engineered T cells comprising a nucleic acid encoding a chimeric antigen receptor comprising an ectodomain that binds CD19, wherein said CAR has an amino acid sequence (SEQ ID NO:6) that is 100% identical to the amino acid sequence of SEQ ID NO:149, which comprises a VH CDR of SEQ ID NO:152 and a VL CDR of SEQ ID NO:153, present in the scFv of SEQ ID NO:151 (Table 1; search results available in SCORE). 
With respect to Claim 95, Eyquem et al taught at least 95% of the CAR+ cells were TCR-negative (pg 113, col. 2).
Srinivasan et al disclosed wherein the TCRalpha (syn. TRAC) gene disruptions are achieved via the CRISPR/Cas system ([0074]; as disclosed in provisional application 62/625,009, pg 13, lines 21-26) such that the target gene is not expressed [0277]; as disclosed in provisional application 62/625,009, pg 73, line 19). Srinivasan et al disclosed the cell population may be at least 90%, 95%, 98%, or 99% pure ([0160, 338]; as disclosed in provisional application 62/625,009, pg 24, lines 20-22), and thus at least 90% of the engineered T cells do not express a detectable level of TCR surface protein.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 
	 
Citation of Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yang et al (Leukemia 28: 1872-1884, 2014) is considered relevant prior art for having taught that upregulation of CD70 is a marker of effector T cell exhaustion, inhibiting effector function against tumors (Abstract). Yang et al taught the use of CD70 siRNA (pg 1873, col. 1) to generate CD70- CD4+ T cells (e.g. pg 1877, col. 1). Yang et al taught that CD70+ T cells acquire more pro-apoptotic markers and are more susceptible to activation-induced cell death than CD70- T cells (pg 1882, col. 2). CD70 is an exhaustion marker, as is PD-1 and TIM-3 (pg 1877, col. 1). 

	Kenderian et al (Blood 126(23): 852, December 3, 2015) is considered relevant prior art for having taught that CAR T cells are subject to exhaustion, limiting their efficiency to treat cancers such as leukemia. However, blocking an immune checkpoint molecule, e.g. PD-1 or TIM-3 improves CAR T cell effector functions, leading to enhanced efficacy in vitro and in vivo. 

	Zhou et al (Blood 128(22): 1373, December 2, 2016; abstract only) is considered relevant prior art for having taught the use of siRNA to block CD70 expression in immune cells, whereby CD70 siRNA was (extraordinarily) effective in repressing CD70 expression. 

Munitic et al (J. Immunol. 190: 1169-1179, 2013; of record) is considered relevant prior art for having taught a method of disrupting the CD70 gene in the T cells (pg 1170, col. 2, Materials and Methods, Generation of CD70-/- mice, “CD70 conditional knockout mice”). Munitic et al taught T cells from said CD70-/- mice (e.g. pg 1172, col. 1, “CD70-/- mice contained normal numbers and frequencies of T cells….”). 
Munitic et al do no teach ipsis verbis that the CD70 knockout T cells have increased proliferation or reduced exhaustion; however, the CD70 knockout T cells are structurally indistinguishable from the disclosed and recited T cells comprising a disrupted CD70 gene, whereby said disruption includes “a knockout” (specification, pg 21, lines 30-31). 

Conclusion
9. 	Claims 1-2, 4-7, 20-22, 47-48, 50-53, 66-68, 81-84, 95, 97-100, 102-103, 111, 115, 122, 162, and 168 are rejected. 
	Claims 93-94 are objected to for reciting allowable subject matter, but being dependent upon rejected claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633